994 A.2d 411 (2010)
413 Md. 605
Michael Blaine SHATZER, Sr.
v.
STATE of Maryland.
No. 124, September Term, 2007.
Court of Appeals of Maryland.
May 10, 2010.
Celia Anderson Davis, Asst. Public Defender, Nancy S. Forester, Public Defender, Baltimore, for appellant.
Douglas F. Gansler, Atty. Gen. of Maryland, and Diane E. Keller, Asst. Atty. Gen., Baltimore, for appellee.
Submitted to BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
Pursuant to the mandate of the Supreme Court of the United States, entered on February 24, 2010, reversing the judgment of this Court and remanding the case to this Court for further proceedings not inconsistent with the opinion of the Supreme Court, it is this 10th day of May, 2010,
ORDERED, by the Court of Appeals of Maryland, that the mandate of this Court filed on September 25, 2008, reversing the judgment of the Circuit Court for Washington County be, and it is hereby, vacated; and it is further
ORDERED that the judgment of the Circuit Court for Washington County be, and it is hereby, affirmed; and it is further
ORDERED that the costs in this Court be paid by Michael Blaine Shatzer, Sr.